Case 1:21-mj-00572-ZMF Document 4 Filed 08/25/21 Page 1of1

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the
District of Columbia
UNITED STATES OF AMERICA )
Plaintiff )
Vv. } Case No. 1:241-mj-0057
OWEN SHROYER )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and J appear in this case as counsel for:

OWEN SHROYER

Date: 08/25/2021 /S/ NORMAN A. PATTIS
Attorney's signature

Norman A. Pattis (Bar #: CT0013)

Printed name and bar number
PATTIS & SMITH LLC
383 ORANGE STREET, FIRST FLOOR
NEW HAVEN, CT 06511

Address

npattis@pattisandsmith.com
E-mail address

(203) 393-3017

Telephone number

(203) 393-9745
FAX number
